Citation Nr: 1428670	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as due to exposure to harmful chemicals in service.

2. Entitlement to an increased evaluation for the service-connected right ankle, fracture malleolus, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which, in pertinent part, continued the 10 percent rating for the right ankle disability and denied service connection for prostate cancer.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal (e.g., Appellate Brief).  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These matters must be remanded for further evidentiary development, namely to obtain any relevant, outstanding medical records as identified by the Veteran and to afford him VA examinations in connection with his claims.

The Veteran claims that his prostate cancer is directly related to his frequent exposure to diesel fuel in service.  He states that during service, he was urinating constantly, waking up at night to urinate four or five times.  The record reflects post service diagnosis and treatment of prostate cancer.  The record also contains a letter from Dr. D.F. dated June 2009 indicating that there is a correlation between heavy exposure to polycyclic aromatic hydrocarbons and the ultimate development of prostate cancer.  He indicated that the risk is increased in some studies.  Additionally, a letter dated August 2009 from Dr. B.G. discusses an association between polycyclic aromatic hydrocarbons and prostate cancer.  Dr. B.G. wrote, "[d]ue to his occupational exposures in the services . . . this is a service connected disability."  However, Dr. B.G. did not provide sufficient rationale in support of his opinion.  A examination and medical opinion is necessary so that the reviewing examiner can identify the current status of the Veteran's prostate cancer and consider the Veteran's specific case in light of any medical correlation found between the Veteran's exposure to diesel fuel and his current disability, and provide an etiological opinion supported by relevant medical principles.

With respect to the right ankle disability, the Board notes the Veteran's contentions of worsening (see July 2010 statement on VA Form 9) and the fact that the last examination of his right ankle was conducted in December 2008.  Thus, a new medical examination is necessary to ascertain the current level of severity of the Veteran's disability for rating purposes.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA (to include Dr. D.F. and Dr. B.G. for prostate cancer), who have treated him for his prostate cancer and right ankle disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records, to include VA treatment records from the VA medical center in El Paso from September 1, 2010 to present, and VA treatment records from the VA medical center in Las Cruces from 2000 to present.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. After records development is completed, arrange for a medical opinion regardiong the likely etiology of his prostate cancer.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including exposure to fuels and observable symptomatology.  Thus, for the purposes of this examination/opinion, accept as fact the Veteran's statements as to his exposure to diesel fuel and chemicals in service in connection with his duties as an auto mechanic.  

If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer is otherwise related to his military service, including exposure to harmful chemicals (e.g., diesel fuel) therein.  

In so doing, the examiner should discuss medically known or theoretical causes of prostate cancer, to include exposure to diesel fuel.

The examiner should also consider and discuss the letters from Dr. D.F. dated June 2009 and Dr. B.G. dated August 2009, which indicate that there may be an association between the chemicals found in diesel fuel and prostate cancer.  Dr. B.G. believes that there is a positive association in the Veteran's case.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. Schedule the Veteran a VA examination to ascertain the current severity and manifestations of his right ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

4. Thereafter, readjudicate the issue(s) remaining on appeal, considering the medical records submitted in November 2010 and any new evidence obtained from development.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



